Citation Nr: 1104764	
Decision Date: 02/07/11    Archive Date: 02/14/11

DOCKET NO.  07-18 025	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for anoxic 
encephalopathy with residual impairment of cognitive and cerebral 
function, also claimed with headaches and balance.

2.  Entitlement to service connection for a low back disorder, 
claimed as degenerative disc disease of the L5-S1 and arthritis.

3.  Entitlement to service connection for a right arm and 
shoulder disorder, claimed as arthritis.

4.  Entitlement to service connection for a left arm and shoulder 
disorder, claimed as arthritis.

5.  Entitlement to service connection for a right knee disorder, 
claimed as arthritis.

6.  Entitlement to service connection for a left knee disorder, 
claimed as arthritis.

7.  Entitlement to service connection for a right hand and finger 
disorder, claimed as arthritis.

8.  Entitlement to service connection for a left hand and finger 
disorder, claimed as arthritis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. M. Clark, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1980 to May 1982.  

These matters come before the Board of Veterans' Appeals (BVA or 
Board) from a January 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee. 

The Board notes that the Veteran raised a claim for entitlement 
to a total disability rating based on individual unemployability 
(TDIU) due to his service-connected anoxic encephalopathy with 
residual impairment of cognitive and cerebral function during the 
pendency of the appeal.  The RO considered and subsequently 
denied his claim in the January 2007 rating decision.  However, 
as the Veteran has not expressed disagreement with this decision, 
no claim regarding TDIU is in appellate status at this time.  

The issues of entitlement to a rating in excess of 10 percent for 
anoxic encephalopathy with residual impairment of cognitive and 
cerebral function and entitlement to service connection for a 
left hand and finger disorder are addressed in the REMAND portion 
of the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The competent and credible evidence of record fails to 
establish that the Veteran's low back disorder, right arm and 
shoulder disorder, left arm and shoulder disorder, and right hand 
and finger disorder manifested in service or are etiologically 
related to the Veteran's active service.   

2.  There is no credible or competent evidence that the Veteran 
has current diagnoses of right or left knee disorders at any time 
during the appeals process.


CONCLUSIONS OF LAW

1.  A low back disorder, claimed as degenerative disc disease of 
the L5-S1 and arthritis, was not incurred in or aggravated by 
active duty service, nor may it be presumed to have been incurred 
in service.  38 U.S.C.A. §§ 1131, 1132, 5103, 5103A, 5107(b) 
(West 2002 & Supp 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 
3.309 (2010).

2.  A right arm and shoulder disorder, claimed as arthritis, was 
not incurred in or aggravated by active duty service, nor may it 
be presumed to have been incurred in service.  38 U.S.C.A. §§ 
1131, 1132, 5103, 5103A, 5107(b) (West 2002 & Supp 2010); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2010).

3.  A left arm and shoulder disorder, claimed as arthritis, was 
not incurred in or aggravated by active duty service, nor may it 
be presumed to have been incurred in service.  38 U.S.C.A. §§ 
1131, 1132, 5103, 5103A, 5107(b) (West 2002 & Supp 2010); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2010).

4.  A right knee disorder, claimed as arthritis, was not incurred 
in or aggravated by active duty service, nor may it be presumed 
to have been incurred in service.  38 U.S.C.A. §§ 1131, 1132, 
5103, 5103A, 5107(b) (West 2002 & Supp 2010); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309 (2010).

5.  A left knee disorder, claimed as arthritis, was not incurred 
in or aggravated by active duty service, nor may it be presumed 
to have been incurred in service.  38 U.S.C.A. §§ 1131, 1132, 
5103, 5103A, 5107(b) (West 2002 & Supp 2010); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309 (2010).

6.  A right hand and finger disorder, claimed as arthritis, was 
not incurred in or aggravated by active duty service, nor may it 
be presumed to have been incurred in service.  38 U.S.C.A. §§ 
1131, 1132, 5103, 5103A, 5107(b) (West 2002 & Supp 2010); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

Upon receipt of a complete or substantially complete application, 
VA must notify the claimant and any representative of any 
information, medical evidence, or lay evidence not previously 
provided to VA that is necessary to substantiate the claim.  This 
notice requires VA to indicate which portion of that information 
and evidence is to be provided by the claimant and which portion 
VA will attempt to obtain on the claimant's behalf.  See 
38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2010); 
38 C.F.R. § 3.159 (2010).  The notice must:  (1) inform the 
claimant about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to provide; 
and (3) inform the claimant about the information and evidence 
the claimant is expected to provide."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in April 2006 and August 2006; a 
rating decision in January 2007; and a statement of the case in 
June 2007.  These documents discussed specific evidence, the 
particular legal requirements applicable to the claims, the 
evidence considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and to 
assist the appellant with regard to the evidence obtained, the 
evidence needed, the responsibilities of the parties in obtaining 
the evidence, and the general notice of the need for any evidence 
in the appellant's possession.  The Board finds that any defect 
with regard to the timing or content of the notice to the 
appellant is harmless because of the thorough and informative 
notices provided throughout the adjudication and because the 
appellant had a meaningful opportunity to participate effectively 
in the processing of the claims with an adjudication of the 
claims by the RO subsequent to receipt of the required notice.  
There has been no prejudice to the appellant, and any defect in 
the timing or content of the notices has not affected the 
fairness of the adjudication.  See Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, VA has satisfied its duty to notify the appellant 
and had satisfied that duty prior to the final adjudication in 
the September 2007 supplemental statement of the case.  

In addition, all relevant, identified, and available evidence has 
been obtained, and VA has notified the appellant of any evidence 
that could not be obtained.  The appellant has not referred to 
any additional, unobtained, relevant, available evidence.  VA has 
also obtained a medical examination in relation to these claims.  
Thus, the Board finds that VA has satisfied both the notice and 
duty to assist provisions of the law.

II.  Service Connection

Under the relevant laws and regulations, service connection may 
be granted for a disability resulting from disease or injury 
incurred in or aggravated by active service.  38 U.S.C.A. §§ 
1110, 1131 (West 2002).  Generally, the evidence must show:  (1) 
the existence of a present disability; (2) in-service incurrence 
or aggravation of a disease or injury; and (3) a causal 
relationship between the present disability and the disease or 
injury incurred or aggravated during service.  Shedden v. 
Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004) (citing Hansen 
v. Principi, 16 Vet. App. 110, 111 (2002); Caluza v. Brown, 7 
Vet. App. 498, 505 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table)).

The Board must determine whether the evidence supports the claim 
or is in relative equipoise, with the appellant prevailing in 
either case, or whether the preponderance of the evidence is 
against the claim, in which case, service connection must be 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran alleges that his low back, right arm and shoulder, 
left arm and shoulder, right knee, left knee and right hand and 
finger disorders all stem from an in-service motor vehicle 
accident. 

A review of the Veteran's service treatment records indicates 
that he was involved in a motor vehicle accident in July 1981 
while stationed in Germany.  Following his accident, he went into 
a coma.  The hospital report shows that at no time was any 
evidence of trauma noted.  The Veteran was gradually weaned off a 
ventilator after three days and became stable enough to be air-
evacuated to the United States.  

The Veteran was subsequently admitted to Walter Reed Army Medical 
Center.  He was unable to ambulate without assistance.  Motor 
examination showed diffuse weakness throughout the left side more 
severely affected than the right.  Cerebellar examination 
revealed markedly slow rapid alternating movements in both upper 
and lower extremities and severe intention tremor bilaterally.  
Vibration, pain, and position sense were intact.  Gait 
examination indicated that the Veteran tended to fall forward.  
He was diagnosed with severe anoxia of his central nervous system 
secondary to respiratory arrest.  During his hospital stay, he 
gradually regained the ability to ambulate well and showed 
improvement in his rapid alternating movements and other 
parameters of cerebellar function.  He was continued on a program 
of physical and occupational therapy and placed on Dilantin to 
prevent any possible seizure secondary to trauma.  His discharge 
diagnosis was anoxic encephalopathy with residual impairment of 
cognitive and cerebral functions secondary to motor vehicle 
accident.  The Veteran subsequently retired from service due to 
his anoxic encephalopathy with residual impairment of cognitive 
and cerebellar functions. 

Right Knee and Left Knee Disorders

As noted above, the Veteran was involved in a July 1981 motor 
vehicle accident during service.  Treatment records from the 
accident do not reflect complaints or treatment for his right 
knee or left knee. 

More importantly, a review of the post-service evidence reveals 
that the Veteran has not been diagnosed as having a right knee or 
left knee disorder at any time during the pendency of the appeal. 

For example, an X-ray of the right knee in November 1999 
reflected no bony or soft tissue abnormality.  It was noted that 
the joint space was well maintained.  A July 2000 VA treatment 
note indicated that X-rays of the knees were normal.  A November 
2000 VA treatment record reflected complaints of left knee pain 
with swelling.  The Veteran reported a similar situation with his 
right knee the previous year.  In an addendum treatment note, a 
treating practitioner indicated "I think this is a flare of 
osteoarthritis," but no definitive diagnosis was made at that 
time.  A December 2000 VA treatment record noted a normal X-ray 
of the knees.  At a February 2001 VA examination for an unrelated 
disorder, the Veteran complained of pain in his knees, but no 
diagnosis of the knees was rendered.  The Veteran most recently 
underwent X-rays for his knees at a July 2007 VA examination.  At 
that time, X-rays reflected no evidence of any acute fracture or 
subluxation.  It was noted that joint spaces were well 
maintained.  The impression was "negative examination." 

As set forth above, one of the elements necessary for service 
connection is medical evidence of a current disability.  The 
Court has held that there can be no valid claim without proof of 
a present disability.  Brammer v. Derwinski, 3 Vet. App. 223 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  The 
existence of a current disability is the cornerstone of a claim 
for VA disability benefits.  See Degmetich v. Brown, 104 F. 3d 
1328 (Fed. Cir. 1997). 

The requirement of a current disability is satisfied when the 
claimant has a disability at the time a claim for VA disability 
compensation is filed or during the pendency of that claim, and a 
claimant may be granted service connection even though the 
disability resolves prior to adjudication of the claim.  McClain 
v. Nicholson, 21 Vet. App. 319, 321 (2007).  In this case, 
however, there is no evidence of either a diagnosed right or left 
knee disorder during the period under appellate review.

In the absence of competent evidence showing that the Veteran 
presently has a diagnosed right or left knee disorder, there is 
no basis for the granting of service connection, for either of 
these conditions, on either a direct or presumptive basis. 

The Veteran is certainly competent to report that he experiences 
chronic pain in his right and left knees.  The Board acknowledges 
his competency to report symptoms, such as pain, that comes to 
him through his senses.  Layno v. Brown, 6 Vet. App. 465, 470 
(1994).  However, while he is competent to report the symptoms he 
experienced through his senses, he is not competent as a lay 
person to render a medical diagnosis or relate a medical 
disability to his period of service.  

Moreover, although the Veteran has complained of pain in both of 
his knees, pain alone, is not in and of itself, considered a 
disability for which service connection may be established.  
Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) (holding 
that pain alone, without a diagnosed or identifiable underlying 
malady or condition, does not in and of itself constitute a 
disability for which service connection may be granted).   

Further, the medical evidence of record outweighs the Veteran's 
statements.  The evidence shows no competent, credible evidence 
of a diagnosis of a right or left knee disorder.  Additionally, 
the medical evidence in this case shows no relationship between 
the Veteran's complaints and his active service. 

In the absence of a current clinical diagnosis, service 
connection for a right or left knee disorder must be denied.  In 
reaching this decision, the Board has considered the 
applicability of the benefit of the doubt doctrine.  However, the 
preponderance of the evidence is against the Veteran's claims of 
entitlement to service connection for a right or left knee 
disorder.  As such, that doctrine is not applicable in the 
instant appeal, and his claims must be denied.  38 U.S.C.A. § 
5107.

Low Back, Right Arm and Shoulder, Left Arm and Shoulder, Right 
Hand and Finger

As previously mentioned, the Veteran's service treatment records 
confirm that the Veteran was hospitalized following a July 1981 
motor vehicle accident.  Complaints or treatment associated with 
his low back, right arm and shoulder, left arm and shoulder, and 
right hand and finger were not demonstrated during this 
hospitalization despite the fact that the Veteran now contends 
his current disorders stem from this in-service accident.  
Moreover, although the Veteran sought treatment for other medical 
issues during his period of service, there is no mention of 
complaints of or treatment for his low back, right arm and 
shoulder, left arm and shoulder, or right hand and finger.  As 
such, chronic low back, right arm and shoulder, left arm and 
shoulder, and right hand and finger disorders were not 
demonstrated during service.  

	Post-service evidence does not reflect symptoms associated with 
the Veteran's low back, right arm and shoulder, left arm and 
shoulder, or right hand and finger for several years following 
separation from service.  Specifically, complaints associated 
with his low back were first demonstrated in September 1985.  The 
Veteran reported a throbbing sensation in his lumbar spine for 2 
weeks after lifting a heavy object and was diagnosed with muscle 
strain of the low back.  The next treatment for his back is 
documented in May 1988 when the Veteran complained of throbbing 
low back pain for 3 weeks with a history of low back pain for 
years.  It was not until a subsequent June 1996 VA treatment 
record that the Veteran reported chronic low back pain since a 
car accident in-service. Complaints associated with the Veteran's 
right and left shoulders and arms were first made at a February 
1988 VA treatment visit.  The Veteran indicated that he had 
cramping in these areas after working.  Complaints associated 
with the Veteran's right hand and finger were first raised in 
October 1984.  The Veteran sought treatment for a laceration of 
the right index finger after getting his finger caught in a steel 
grinder.  Therefore, the medical evidence does not reflect 
continuity of symptomatology.

	In addition to the absence of documented post-service 
symptomatology related to his low back, right and left arms and 
shoulders, and right hand and finger for several years following 
separation from service, the evidence includes the Veteran's 
statements asserting continuity of symptoms with respect to these 
disorders.  The Board acknowledges that lay evidence concerning 
continuity of symptoms after service, if credible, is ultimately 
competent, regardless of the lack of contemporaneous medical 
evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

The Board must analyze the credibility and probative value of the 
evidence, account for the evidence that it finds to be persuasive 
or unpersuasive, and provide the reasons for its rejection of any 
material evidence favorable to the claimant.  See Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed. Cir.1996) (table); Gabrielson v. Brown, 7 Vet. App. 36, 39-
40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  
Competency of evidence differs from weight and credibility.  The 
former is a legal concept determining whether testimony may be 
heard and considered by the trier of fact, while the latter is a 
factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted.  Rucker 
v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 
25 (1991) ("although interest may affect the credibility of 
testimony, it does not affect competency to testify").  

In this case, there is no dispute that the Veteran is competent 
to report symptoms of low back, right and left arms and 
shoulders, and right hand and finger pain he experiences because 
this requires only personal knowledge as it comes to him through 
his senses.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  

However, the Board finds that the Veteran's reported history of 
continued low back, right and left arms and shoulders, and right 
hand and finger symptomatology since active service, while 
competent, is nonetheless not credible.  Significantly, the 
Veteran's reported history of continued symptoms since active 
service is inconsistent with the other evidence of record.  
Indeed, his assertions of in-service incurrence are inconsistent 
with the service treatment records.  As previously discussed, 
while it is confirmed that the Veteran was involved in a motor 
vehicle accident in-service, there is no confirmation that he 
injured his low back, right and left arms and shoulders, or right 
hand and finger at that time.  In fact, he was only diagnosed 
with anoxic encephalopathy with residual impairment of cognitive 
and cerebral functions.  Moreover, while he sought treatment for 
other disorders in service, the service treatment records do not 
reflect complaints of, or treatment for, his low back, right and 
left arms and shoulders, or right hand and finger.  See Caluza v. 
Brown, 7 Vet. App. 498 (1995) (in determining whether lay 
evidence is satisfactory, the Board may also properly consider 
internal inconsistency of the statements, facial plausibility, 
consistency with other evidence submitted on behalf of a 
veteran). 

In addition, these statements are inconsistent with post-service 
treatment records shortly after service.  When the Veteran, 
initially sought treatment for his low back in September 1985, he 
indicated that he had suffered from this symptomatology for 2 
weeks after lifting a heavy object.  He did not allege continuity 
of low back symptomatology since service until a treatment visit 
in June 1996, 11 years later.  As noted above, when the Veteran 
initially sought treatment for right and left shoulder and arm 
issues in February 1988, he attributed his symptomatology to his 
work.  Further, when he first sought treatment for his right 
hand/finger in October 1984, this was following an accident where 
his finger had gotten caught in a steel grinder.  Significantly, 
when the Veteran initially sought treatment for all of these 
disorders post-service, he did not allege that he had suffered 
from these problems since his motor vehicle accident in service.  
Rather, he attributed his issues to more recent situations.  See 
also Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (statements made 
to physicians for purposes of diagnosis and treatment are 
exceptionally trustworthy because the declarant has a strong 
motive to tell the truth in order to receive proper care).  

Additionally, in this case, the Board also emphasizes the multi-
year gap between discharge from active duty service (1982) and 
initial reported symptoms and diagnosis in 1985 (low back), 1988 
(right and left shoulders/arms), and 1984 (right hand/finger.  
See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) 
(indicating that "evidence of a prolonged period without medical 
complaint can be considered, along with other factors concerning 
the [V]eteran's health and medical treatment during and after 
military service, as evidence of whether a pre-existing condition 
was aggravated by military service").  

Accordingly, the Board finds the Veteran's statements asserting 
in-service incurrence or continuity of symptomatology since 
service lack credibility and are without probative value.  See, 
e.g. Madden v. Gober, 125 F.3d 1477, 1481 (1997) (the Board is 
entitled to discount the credibility of evidence in light of its 
own inherent characteristics and its relationship to other items 
of evidence); Pond v. West, 12 Vet. App. 341 (1999) (although 
Board must take into consideration a veteran's statements, it may 
consider whether self-interest may be a factor in making such 
statements).
	
	Next, service connection may be granted when the evidence 
establishes a medical nexus between active duty service and 
current complaints.  In this case, the Board finds that the 
weight of the competent evidence does not attribute the Veteran's 
low back, right arm and shoulder, left arm and shoulder, or right 
hand and finger disorders to service, including a motor vehicle 
accident, despite his contentions to the contrary.  No medical 
professional has established a relationship between these 
disorders (low back, right arm and shoulder, right hand and 
finger) and active duty.   

	The Board recognizes that a negative nexus opinion was provided 
as to the Veteran's claim for a left shoulder/arm disorder.  To 
that end, the Board places significant probative value on a July 
2007 VA examination undertaken to specifically address the 
Veteran's left shoulder claim.  The Veteran was diagnosed with 
left shoulder osteoarthritis at that time.  The July 2007 VA 
examiner opined that the Veteran's left shoulder disorder was 
"less likely as not (less than 50/50 probability) caused by or a 
result of service."  The VA examiner rationalized that the 
Veteran's symptoms had arisen long after his in-service accident.  
He stated that the symptoms may have been related to the claimed 
accident but that there was a less than 50 percent likelihood. 
	
	The Board finds that the July 2007 VA examination and opinion are 
adequate for evaluation purposes.  Specifically, the examiner 
reviewed the claims file, interviewed the Veteran, and conducted 
a physical examination.  There is no contradicting medical 
evidence of record.  Therefore, the Board finds the VA examiner's 
opinion to be of great probative value.

	The Board has also considered the Veteran's statements asserting 
a nexus between his currently diagnosed low back, right and left 
arms and shoulders, and right hand and finger symptomatology 
since active service.  
	
	Here, the Board finds that the Veteran is competent to report 
symptoms as they come to him through his senses.  He can state 
that he experiences low back, right and left arm and shoulder, 
and right hand and finger pain.  However, the Veteran is not 
competent to provide testimony regarding diagnoses or the 
etiology of his low back degenerative disc disease and arthritis, 
right arm and shoulder degenerative joint disease, left shoulder 
and arm osteoarthritis, or osteoarthritis of the right hand.  See 
Jandreau v. Nicholson, 492 F.3d 1372, 1377 at n.4 (Fed. Cir. 
2007) ("Sometimes the layperson will be competent to identify 
the condition where the condition is simple, for example a broken 
leg, and sometimes not, for example, a form of cancer.").  
Because degenerative disc disease, arthritis, and osteoarthritis 
are not diagnosed by unique and readily identifiable features, 
they do not involve a simple identification that a layperson is 
competent to make.  Therefore, the Veteran's statements regarding 
the claimed etiology of his low back, right and left arms and 
shoulders, and right hand and finger problems, to include as 
being the result of an in-service motor vehicle accident, are 
found to lack competency.
	
The Board has also considered whether presumptive service 
connection for chronic disease is warranted.  Under 38 C.F.R. 
§ 3.309(a), arthritis is regarded as a chronic disease.  However, 
in order to trigger the presumption, such disease must become 
manifest to a degree of 10 percent or more within 1 year from the 
date of separation from service.  See 38 C.F.R. § 3.307(a)(3).  

As the evidence of record fails to establish any clinical 
manifestations of arthritis of the Veteran's low back, right and 
left arms and shoulders, or right hand and finger within the 
applicable time period, the criteria for presumptive service 
connection on the basis of a chronic disease have not been 
satisfied. 
	
In light of the above discussion, the Board concludes that the 
preponderance of the evidence is against the claims for service 
connection for low back, right and left arms and shoulders, and 
right hand and finger disorders, and there is no doubt to be 
otherwise resolved.  As such, the appeals are denied.


ORDER

Service connection for a low back disorder, claimed as 
degenerative disc disease of the L5-S1 and arthritis, is denied.

Service connection for a right arm and shoulder disorder, claimed 
as arthritis, is denied.

Service connection for a left arm and shoulder disorder, claimed 
as arthritis, is denied.

Service connection for a right knee disorder, claimed as 
arthritis, is denied.

Service connection for a left knee disorder, claimed as 
arthritis, is denied.

Service connection for a right hand and finger disorder, claimed 
as arthritis, is denied.

REMAND

As indicated previously, the VCAA describes VA's duty to notify 
and assist claimants in substantiating a claim for VA benefits.  
VA's duty to assist also includes a duty to provide a medical 
examination or obtain a medical opinion when it is deemed 
necessary to make a decision on the claim. 

Regarding the Veteran's anoxic encephalopathy with residual 
impairment of cognitive and cerebral function, the United States 
Court of Appeals for Veterans Claims has held that when a Veteran 
alleges that his service-connected disability has worsened since 
the last examination, a new examination may be required to 
evaluate the current degree of impairment, particularly if there 
is no additional medical evidence which addresses the level of 
impairment of the disability since the previous examination.  
Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (holding that the 
Veteran was entitled to a new examination after a two year period 
between the last VA examination and the Veteran's contention that 
the pertinent disability had increased in severity). 

Similarly, VA's General Counsel has indicated that when a 
claimant asserts that the severity of a disability has increased 
since the most recent rating examination, an additional 
examination is appropriate.  VAOPGCPREC 11-95 (April 7, 1995) 
(while the Board is not required to direct a new examination 
simply because of the passage of time, a new examination is 
appropriate when the claimant asserts that the disability in 
question has undergone an increase in severity since the time of 
the last examination).

In this case, the Veteran was afforded a VA examination in 
September 2006 for his service-connected anoxic encephalopathy 
with residual impairment of cognitive and cerebral function.  The 
Veteran denied memory problems or headaches at that time.   
However, the Veteran indicated in a March 2009 statement that he 
often had headaches and lost his memory all of the time.  He 
further reported that he fell often and had lack of coordination.  
As such, the Veteran has essentially asserted that his condition 
has worsened.  Further, although VA treatment records are of 
record, they do not contain sufficient information to rate the 
Veteran's claim at this time.  As such, the Board finds that a 
more recent VA examination must be afforded.

Moreover, the Board notes that the Veteran's anoxic 
encephalopathy with residual impairment of cognitive and cerebral 
function has been rated under Diagnostic Code (DC) 8045-9304.  As 
mentioned above, the Veteran suffered an in-service head injury 
in the July 1981 motor vehicle accident.  The Veteran's claim for 
an increased rating was received in February 2006.  During the 
course of the appeal, the regulations for the evaluation of brain 
disease due to trauma or TBI under Diagnostic Code 8045 were 
amended, effective October 23, 2008.  See 73 Fed. Reg. 54,693 - 
54,708 (Sept. 23, 2008).  The Federal Register's paragraph 
addressing the applicability date of the new regulation 
specifically states that the amendment shall apply to all 
applications for benefits received by VA on or after October 23, 
2008.  The old criteria will apply to applications received by VA 
before that date.  

However, a Veteran whose residuals of TBI were rated by VA under 
a prior version of 38 CFR 4.124a, Diagnostic Code 8045, will be 
permitted to request review under the new criteria, irrespective 
of whether his or her disability has worsened since the last 
review or whether VA receives any additional evidence.  See 73 
Fed. Reg. 54,693 (Sept. 23, 2008). 

In the present case, the Veteran's application for an increased 
rating was received in February 2006, which is before the 
effective date of the amendment, October 23, 2008.  The Veteran's 
anoxic encephalopathy with residual impairment of cognitive and 
cerebral function has been evaluated under Diagnostic Code 8045-
9304.  Therefore, the Board finds that the Veteran should be 
contacted for the purpose of determining whether he desires 
review of his case under the new version of Diagnostic Code 8045.  
The Board notes that the effective date of any increase in 
disability compensation based solely on the new criteria would be 
no earlier than the effective date of the new criteria. 

With respect to the Veteran's left hand and finger disorder, 
service treatment records reflect that the Veteran sought 
treatment on two adjoining days for a contusion of his left hand 
ring finger in March 1981.  He was diagnosed with a jammed finger 
and given a splint for 3 days.  No further complaints were noted 
in service. 

Post-service records reflect that the Veteran sought treatment 
for cramping of his hands in February 1988 after working.  A May 
2005 VA treatment record noted that the Veteran had cut his left 
hand when reaching into a garbage can the previous week.  A July 
2007 VA examination noted a diagnosis of osteoarthritis of the 
hands. 

Based on documentation of some treatment in service, and current 
treatment for a left hand disorder, the Board finds that a remand 
for a VA examination of the claim of service connection for a 
left hand and finger disorder is necessary.  38 U.S.C.A. § 
5103A(d)(2); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following actions:

1.  The Veteran should be provided VCAA 
notice regarding his claim for an increased 
rating for anoxic encephalopathy with 
residual impairment of cognitive and 
cerebral function.  The notice should 
address the criteria contained in both the 
old and the new versions of Diagnostic Code 
8045.  The notice should also ask the 
Veteran whether he desires review of his 
anoxic encephalopathy with residual 
impairment of cognitive and cerebral 
function under the new version of 
Diagnostic Code 8045.

2.  The Veteran should be scheduled for an 
appropriate VA examination by a physician 
with training in matters involving TBI for 
an opinion as to the current nature and 
severity of his service-connected anoxic 
encephalopathy with residual impairment of 
cognitive and cerebral function. 

In the event that the Veteran also elects 
to have his case reviewed under the new 
version of Diagnostic Code 8045, the 
examiner should also provide specific 
opinions addressing, since October 23, 
2008, the degree to which the service-
connected disability is manifested by 
facets of cognitive impairment, including 
memory; attention; concentration; executive 
functions; judgment; social interaction; 
orientation; motor activity; visual spatial 
orientation; subjective symptoms; 
neurobehavioral effects; communication; 
and, consciousness.

Prior to the examination, the claims folder 
must be made available to the examiner for 
review of the case.  A notation to the 
effect that this record review took place 
should be included in the report.  Opinions 
should be provided based on the results of 
examination, a review of the medical 
evidence of record, and sound medical 
principles.  All examination findings, 
along with the complete rationale for all 
opinions expressed, should be set forth in 
the examination report.

2.  Schedule the Veteran for a VA 
examination to evaluate the relationship 
between his left hand and finger disorder 
and active duty service.  The examiner is 
asked to provide an opinion as to whether 
it is at least as likely as not (a 50 
percent probability or greater) that any 
current left hand or finger disorder had 
its onset during the Veteran's active 
service or is otherwise causally related 
to his service.  The examiner should 
discuss the March 1981 service treatment 
records, the Veteran's assertions that he 
has suffered from a left finger disorder 
since service, and the first documented 
diagnosis of a left finger/hand disorder 
in February 1988.  The VA examiner is also 
asked to consider the Veteran's post-
service May 2005 accident when evaluating 
the Veteran's disorder. 

Any opinion offered should be accompanied 
by a clear rationale consistent with the 
evidence of record, to include 
consideration of symptomatology exhibited 
during service.  The claims file must be 
reviewed in conjunction with the 
examination.  

3.  Upon completion of the above, 
readjudicate the issues on appeal.  If any 
benefit sought on appeal remains denied, 
the Veteran and his representative should 
be furnished an appropriate supplemental 
statement of the case and be provided an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
further appellate consideration, as 
appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).




______________________________________________
JENNIFER HWA
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


